DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.

Response to Amendment
Arguments/amendments were filed 2/8/2021. Currently claim 1 is amended, claims 7-11 are new. Claims 1-11 are pending and are being addressed in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galdonik (20090326575) in view of Obana (20060100658). 

As to claim 1, Galdonik discloses: A method of isolating a cerebral circulation during a procedure, comprising the steps of: advancing a catheter (196) through a right subclavian artery (see figure 3A), through an aorta (see figure 3a) and thereafter performing a procedure on a patient (paragraph 0014-0015, 0117-0118 and abstract). See paragraphs 0118-0119 that describes the filters are usually deployed before risk of embolism (before heart procedure takes place). Examiner notes Galdonik teaches opening a first filter (200) within the brachiocephalic artery (see figure 3a); and opening a second filter (194) within the left common carotid artery (see figure 3A) but the exact order of expansion is unknown from the disclosure.
In the same field of endeavor, namely duel medical filtering device, Obana teaches a similar duel filtering system device wherein a first filter is expanded (see figure 8 element 50) then subsequently a second filter is expanded (see figure 9 element 57). These temporary filter systems perform the same function of filtering debris out of the vascular system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the duel filtering system and all corresponding structure required tom operate the device of Galdonik that allows the user to deploy filters in two different vessels in the vasculature, for the duel articulating filter system of Obana since these filtering devices perform the same function of filtering 

As to claim 2, the combination of Galdonik and Obana discoses the invention of claim 1, the combination further discloses: wherein each filter (filters of Obana) has an open end (at the longest part of triangle filter open towards the inside of the vessel) and a closed end (opposite side of filters see figure 9 of Obana); and the open end of each of the first and second filters face the aorta in an as deployed orientation. Examiner notes once the combination is made, the open end will face towards the aorta as they open towards the inside of the vessel in Obana. 

As to claim 3, the combination of Galdonik and Obana discoses the invention of claim 2, the combination further discloses: wherein the procedure comprises a heart valve procedure (paragraph 0114 of Galdonik).

As to claim 4, the combination of Galdonik and Obana discoses the invention of claim 3, the combination further discloses: wherein the procedure comprises a transcatheter heart valve replacement procedure (paragraph 0114-0115 of Galdonik).

As to claim 5, the combination of Galdonik and Obana discoses the invention of claim 1, the combination further discloses: articulating a deflection zone on the catheter (figure 9 of Obana). Furthermore examiner notes device must articulate in other areas to navigate though vasculature.

As to claim 6, the combination of Galdonik and Obana discoses the invention of claim 1, the combination further discloses: deflecting the second filter to draw a portion of the second filter toward a vessel wall (figure 9 of Obana, filter is touching the wall).

As to claim 7, the combination of Galdonik and Obana discoses the invention of claim 1, the combination further discloses: wherein the catheter of the advancing step 2includes a distal sheath (30 of Obana).



As to claim 9, the combination of Galdonik and Obana discloses the invention of claim 7, the combination further discloses: wherein the distal sheath is configured to be independently rotated (see figure 8 of Obana). Examiner notes the claim does not specify what axis the distal sheath needs to rotate about. Thus because the distal sheath 30 can articulate to get around corners, the distal sheath is seen to be able to rotate about a pivot axis. 

As to claim 10, the combination of Galdonik and Obana discloses the invention of claim 7, the combination further discloses: wherein the distal sheath is configured to be independently translated (see figures 7a-8 of Obana). Examiner notes as seen in the depicted figures, the sheath 30 can be translated relative to whatever outer sheath tis situated in. 

As to claim 11, the combination of Galdonik and Obana discloses the invention of claim 7, the combination further discloses: wherein the distal sheath is sized and adapted to releasably contain the second filter (see figures 8-9 of Obana).


Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. As to the arguments regarding Obana failing to teach debris from the angioplasty traveling counter to the flow in the artery to be captured by filter 50, examiner notes applicants is arguing limitations not currently being claimed. The filter 50 is present to further catch debris. When implemented into the method of Galdonik, it will filter debris as intended. As to the argument regarding that the filter device of Galdonik is fully functional and thus requires no further modification, examiner points to paragraph 0142 that describes how further modification of the prior art is possible without departing from the scope of the invention. 
As to the arguments regarding that the filter systems are made to filter debris from different areas and thus are not in the same field of endeavor, examiner disagrees. Both devices filter debris from the patient’s vasculature. As explained above, although the device of Obana is used in a different area of the body, one skilled in the art would know to scale the device appropriately when using its structure in a different sized vessel. Doing so would not impede its ability to function, but merely would allow the device to operate as intended in that particular part of the body. 
As to the argument that one of ordinary skill in the art would not modify Galdonik’s duel artery filtration system with Obana’s single artery filtration device, examiner disagrees. Both pieces of art teach using a duel filter system to filter debris out of a patient. As described above, because the structure of both devices is so similar, substituting Obanas filter system for that of Galdonik will produce a system that filters in 
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771